FILED
                            NOT FOR PUBLICATION                             FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10386

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00235-LDG

  v.
                                                 MEMORANDUM *
HECTOR GARCIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Hector Garcia appeals from the district court’s judgment and challenges his

jury-trial conviction and 120-month sentence for coercion and enticement, in

violation of 18 U.S.C. § 2422(b). Pursuant to Anders v. California, 386 U.S. 738




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Garcia’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Garcia has filed a pro

se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Garcia’s request for appointment of new counsel is DENIED.

      AFFIRMED.




                                           2                                       10-10386